DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2021 has been entered.
 Response to Amendment
3.	According to the Amendment, filed 08 December 2021, the status of the claims is as follows:
Claims 1, 11, 20, and 21 are currently amended; 
Claims 3, 4, 13-15, and 23-26 are as originally filed;
Claims 8, 10, 18, 22, and 27 are previously presented; and
Claims 2, 5-7, 9, 12, 16, 17, 19, and 28-30 are cancelled.

4.	The objection of claims 1, 11, 20, and 21 are withdrawn in view of the Amendment, filed 08 December 2021.
Response to Arguments
5.	Applicant’s arguments, see Remarks, pp. 6-8, filed 08 December 2021, with respect to the rejection of claims 1, 3-4, 8, 10-11, 13-15, 18, and 20-27 under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea, have been fully considered, but they are not persuasive.

Claims 1, 3-4, 8, 10-11, 13-15, 18, and 20-27 are rejected under 35 U.S.C. § 101 as the claimed invention is directed to an abstract idea. 
Regarding claim 11, the office action states on page 5: 
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of determining wave parameters recorded by a PPG sensor and calculating a SVR value from the determined wave parameters set forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, and judgment). Thus, the claim is drawn to a Mental Process, which is an Abstract idea. 
Applicant respectfully disagrees that determining wave parameters recorded by a PPG sensor is a concept performed in the human mind. Determining the wave parameters involves electrically connecting with the PPG sensor and performing calculations. In particular, determining the wave parameters involves more than observation, evaluation, and judgment. Moreover, calculating a SVR value from the wave parameters involves more than observation, evaluation, and judgment. For example, the specification on page 9, lines 17-23, describes the use of a Partial Least Squares Regression (PLSR) model for projecting the wave parameters and the SVR onto latent subspaces that maximize covariance between them.

However, respectfully, this argument is not persuasive. The claim(s) recite the following:
determining a plurality of wave parameters from a cardiac waveform signal detected by the PPG sensor, wherein the wave parameters include at least a systolic peak amplitude, a diastolic peak amplitude, and a dicrotic notch amplitude, and inflection point area (IPA), systolic peak-to-systolic peak time, systolic peak-to-notch time, systolic peak amplitude divided by slope from systolic peak to trough, diastolic peak amplitude divided by slope from diastolic peak to trough, inverse of trough-to-systolic peak time, and notch ratio; 
determining a SVR value based on the wave parameters; …

The recited claim limitations are directed to a mental process as they can be performed in the human mind, or by a human using a pen and paper, based on broadest reasonable interpretation of the claim(s).  As recited, the claim(s) do not exclude a human from performing the determining functions, and leaves the possibility that the 
Applicant contends, see Remarks, p. 7-8, the following:
Applicant respectfully disagrees that the claim fails to recite additional elements or combinations of elements to apply, rely on, or use a judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The claims recite a very specific combination of wave parameters from a cardiac waveform signal, and the claims recite a particular machine by reciting a photoplethysmography (PPG) sensor, display device, and computer system. Moreover, the claim improves the functioning of a computer or a technological field, such as medical monitoring. For example, the specification on page 8, lines 1-7 states:
Finally, EasySVR can be configured, by appropriate programming and hardware selection, to give a reading in less than five minutes to make it appropriate for use in emergency settings. Five minutes is an approximate time allotted in ED triage for measuring vital signs while the patient is seated, during which time noise from broad patient movements would be minimal. EasySVR can be used while vital signs are recorded, so it could be seamlessly incorporated into current triage procedure.
The office action on page 10 states that “there needs to be data on the improvement in order to prove that it is a practical application.” The cited MPEP section, 2106.05(a), does not describe any particular type of data requirement for providing a practical application, and the specification plainly provides data on the improvement by stating that the claimed technology can give a reading in less than five minutes. It is respectively submitted that improvements in speed and SVR accuracy represent an integration of an abstract idea into a practical application.

However, respectfully, this argument is not persuasive.  Contrary to Applicant’s arguments, the additional elements or combinations of elements do not integrate the claimed mental process into a practical application.  The additional limitation of the photoplehtysmography (PPG) sensor add insignificant pre-solution activity, i.e. data gathering, to the abstract idea that merely collects data to be used by the mental process.  Furthermore, the additional limitations of the display device and the computer system are parts of a conventional computer used as a tool to perform the mental process or recited to be mere instructions to implement the mental process on a computer.  
The improvement specified in the argument above (i.e. “…configured, by appropriate programming and hardware selection, to give a reading in less than five minutes to make it appropriate for use in emergency settings.  Five minutes is an approximate time allotted in ED triage for measuring vital signs while the patient is seated, during which time noise from broad patient movements would be minimal.”) is not recited in the claims, or it is not clear how the recited claim limitations leads to such an improvement.  MPEP 2106.05(a) states the following:
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. …
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. …
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.

Applicant’s argument only refers to the specification to support improvement; but, the argument does not state which recited claim limitation is the improvement.  There is no recitation of amount of processing time in the claims.  Determining the SVR value in more than five minutes is well within the scope of the claims.  Thus, how can the improvement be realized by merely determining SVR value without such a limitation on time?  Besides, using computing devices as a tool in performing calculations faster (less than five minutes) rather than a person using pen and paper to make those calculations is a well-known feature of computing devices.
Claim Rejections - 35 USC § 101
6.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.            Claims 1, 3, 4, 8, 10-11, 13-15, 18, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 1, 3, 4, 8, and 10 are directed to a “device”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  Claims 11, 13-15, 18, and 20 are directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e. a process.  Claims 21-26 is directed to a “non-transitory computer-readable storage medium storing a program”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  Claim 27 is directed to a “system”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 1, 3, 4, 8, 10-11, 13-15, 18, and 20-27, recite the following mental process:
determining a plurality of wave parameters from a cardiac waveform signal detected by the PPG sensor, wherein the wave parameters include at least a systolic peak amplitude, a diastolic peak amplitude, and a dicrotic notch amplitude, and inflection point area (IPA), systolic peak-to-systolic peak time, systolic peak-to-notch time, systolic peak amplitude divided by slope from systolic peak to trough, diastolic peak amplitude divided by slope from diastolic peak to trough, inverse of trough-to-systolic peak time, and notch ratio; 
determining a SVR value based on the wave parameters; …

These limitations are a mental process as they can be performed in the human mind, or by a human using a pen and paper, based on broadest reasonable interpretation of the claim(s).  The limitations of determining a plurality of wave parameters and determining a SVR value are an example of evaluating by observing data.  A person can visualize the waveform signal from the PPG sensor, evaluate the signal, and identify the specified waveform parameters; and using pen and paper, estimate the SVR value based on the identified waveform parameters.
This abstract idea is not integrated into a practical application because the additional limitations of “a photoplehtysmography (PPG) sensor” in claim 1, “a photoplethysmography (PPG) sensor” and “by the PPG sensor” in claim 11, and “detected by a photoplethysmography (PPG) sensor” in claim 21, add insignificant pre-solution activity, i.e. data gathering, to the abstract idea that merely collects data to be used by the mental process.
Furthermore, the additional limitations of “a display device; and a computer system programmed to perform operations comprising:” in claim 1, “by a computer system coupled to”, “by the computer system” and “on the display device” in claim 11, and “One or more non-transitory computer readable mediums storing instructions for a device comprising at least one processor that, when executed by the at least one processor, cause the at least one processor to perform operations” and “on a display device” in claim 21, are mere instructions to implement an abstract idea on a computer, and merely uses a computer as a tool to perform the mental process.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “a photoplehtysmography (PPG) sensor” in claim 1, “a photoplethysmography (PPG) sensor” and “by the PPG sensor” in claim 11, and “detected by a photoplethysmography (PPG) sensor” in claim 21.  This sensoris conventional and routine in the art (Examiner takes Official Notice that a PPG sensor is conventional and routine in the art for gathering PPG waveforms), and add insignificant pre-solution activity, i.e. data gathering, to the abstract idea that merely collects data to be used by the mental process.
Furthermore, the additional limitations of “a display device; and a computer system programmed to perform operations comprising:” in claim 1, “by a computer system coupled to”, “by the computer system” and “on the display device” in claim 11, and “One or more non-transitory computer readable mediums storing instructions for a device comprising at least one processor that, when executed by the at least one processor, cause the at least one processor to perform operations” and “on a display device” in claim 21, are mere instructions to implement an abstract idea on a computer, and merely uses a computer as a tool to perform the mental process. 
The additional limitations of dependent claims 3, 4, 8, 10, 13-15, 18, 20, and 22-27 are merely directed to and further narrow the scope of the mental process or further narrow the scope of the additional limitations that do not integrate the mental process into a practical application or are not significantly more than the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Allowable Subject Matter
8.	Claims 1, 3-4, 8, 10-11, 13-15, 18, and 20-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action. 
9.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Independent Claims 1, 11, and 21, Su (US 20140058229 A1), Kumar (EP 2829223 A1), Zuckerman-Stark (US 8512240 B1) and Elegendi (On the Analysis of Fingertip Photoplethysmogram Signals) were considered when finding prior art.
Su teaches a device and method for measuring systemic vascular resistance (SVR), the device and method comprising (Paragraph [0070] – Peripheral Vascular Resistance is the same as Systemic Vascular Resistance): a photoplethysmography (PPG) sensor (Paragraph [0020], element 12); a display device (Paragraph [0025], element 28); and a computer system programmed to perform operations comprising (Paragraphs [0023] and [0025]): determining a plurality of wave parameters from a cardiac waveform signal detected by the PPG sensor (Paragraphs [0044] – [0046]), wherein the wave parameters include at least a systolic peak amplitude, a diastolic peak amplitude (Paragraph [0070] and Fig. 6), and determining SVR value based on the wave parameters (Paragraph [0070]). Su further teaches the wave parameters consisting of systolic peak amplitude/slope from systolic peak to trough and diastolic peak amplitude/slope from diastolic peak to trough (Paragraph [0070] and Fig. 6 of Su). 
Kumar teaches systolic peak-to-notch time (Paragraph [0058] of Kumar). 
Elegendi teaches the inflection point area (II. PPG Features and Its Applications 3) Pulse Area, Fig. 10 of Elegendi), systolic peak-to-systolic peak time (II. PPG Features and Its Applications 4) Peak to Peak Interval A. Photoplethysmogram, Fig. 11 of Elegendi), and inverse of trough-to-systolic peak time (II. PPG Features and Its Applications B. First Derivative Photoplethysmogram, 1) Diastolic point definition, Fig. 14 of Elegendi).
Zuckerman-Stark (US 8512240 B1) teaches peak to notch and notch to trough but does not compare the two values or use them in a ratio (Table 1).
None of the prior art teaches or suggests, either alone or in combination, a device or a method wherein a computer system is configured to include a systolic peak amplitude divided by slope from systolic peak to trough and diastolic peak amplitude divided by slope from diastolic peak to trough in claims 1, 11, and 21, in combination with the other claimed elements or steps.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/15/2022